Name: Commission Regulation (EEC) No 247/89 of 31 January 1989 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2. 89 Official Journal of the European Communities No L 30/25 COMMISSION REGULATION (EEC) No 247/89 of 31 January 1989 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85, for other currencies, an exchange rate based on the arithmetic mean of the spot marked rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), and in particular Article 14 (4) thereof, ^ Whereas these exchange rates being those recorded on 30 January 1989 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients : Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 2229/88 (4), and in particular Article 12 (4) thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Regu ­ lation (EEC) No 1579/74 of the Commission (10), as last amended by Regulation (EEC) No 1740/78 ("), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 1636/87 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATION : Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 218/89 P) Article 1 Whereas Council Regulation (EEC) No 1906/87 (8) amended Council Regulation (EEC) No 2744/75 ( ») as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 218/89 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2 This Regulation shall enter into force on 1 February 1989. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 20, 25. 1 . 1989, p. 16. (3) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 197, 26. 7. 1988 , p. 30. 0 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6. 1987, p. 1 : 0 OJ No L 25, 28 . 1 . 1989, p. 76. (8) OJ No L 182, 3 . 7. 1987, p. 49. 0 OJ No L 281 , 1 . 11 . 1975, p. 65 . ( » ¢) OJ No L 168, 25. 6. 1974, p. 7. ( »') OJ No L 202, 26. 7. 1978, p. 8 . No L 30/26 Official Journal of the European Communities 1 . 2. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1989. For the Commission Ray MAC SHARRY Member of the Commission 1 . 2. 89 Official Journal of the European Communities No L 30/27 ANNEX to the Commission Regulation of 31 January 1989 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal 0714 10 10 (') 51,26 0714 10 91 48,24 0714 10 99 51,26 0714 90 11 48,24 0714 90 1 9 51,26 1102 20 10 41,01 1102 20 90 22,84 1102 90 10 97,77 1102 90 90 46,78 1103 13 11 41,01 1103 13 19 41,01 1103 13 90 22,84 ' 1103 19 10 113,34 1103 19 30 92,87 1103 19 90 46,78 11 03 21 00 34,34 1103 29 10 113,34 1103 29 20 . 92,87 1103 29 40 41,01 1103 29 90 46,78 11041110 52,22 1104 11 90 102,52 110419 10 34,34 110419 30 113,34 1104 19 50 41,01 11041 9 99 83,26 » 1104 21 10 80,20 1104 21 30 80,20 1104 21 50 126,64 1104 21 90 52,22 1104 23 10 34,11 1104 23 30 34,11 1104 23 90 22,84 1104 29 10*10 (4) 23,93 1104 29 10*20 0 82,30 ' 1104 29 10*30 ( «) 71,66 1104 29 10*40 0 71,66 1104 29 10*90 0 71,66 1104 29 30*10 0 28,17 1104 29 30*20 0 98,40 1104 29 30*30 0 71,66 1104 29 30*40 0 71,66 1104 29 30*90 0 71,66 No L 30/28 Official Journal of the European Communities 1 . 2. 89 (ECU/tonne) CN code Import levies Portugal 1104 29 91 19,05 1104 29 95 63,82 1104 29 99 46,78 1104 30 10 17,83 1104 30 90 20,61 1106 20 10 51,26 1106 20 91 51,83 1106 20 99 51,83 110.7 10 11 38,86 1107 10 19 31,79 1107 10 91 96,75 1107 10 99 75,04 1107 20 00 85,65 1108 1100 55,13 1108 12 00 51,83 1108 13 00 51,83 1108 14 00 51,83 1108 19 90 51,83 1109 00 00 244,22 1702 30 51 137,52 1702 30 59 97,77 1702 30 91 137,52 1702 30 99 97,77 1702 40 90 97,77 1702 90 50 97,77 1702 90 75 139,47 1702 90 79 96,22 2106 90 55 97,77 2302 10 10 17,68 2302 10 90 31,02 2302 20 10 17,68 2302 20 90 31,02 2302 30 10 17,68 2302 30 90 31,02 2302 40 10 17,68 2302 40 90 31,02 2303 10 11 220,20 1 . 2. 89 Official Journal of the European Communities No L 30/29 (') 6 % ad valorem, subject to certain conditions. (*) TARIQ code : wheat. (*) TARIC code : rye. (*) TARIC code : millet . 0 TARIC code : sorghum. C) TARIC code : others.